DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are pending.
The foreign priority document No.2020-054612 filed on March 25, 2020 in Japan has been received and it is acknowledged.

Drawings
The drawings are objected to because a single view used in an application to illustrate the claimed invention must not be numbered and the abbreviation "FIG." must not appear. (see37 CFR 1.84 (u) Numbering of views).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In par.0007, “FIG.1” should be amended to read “The FIGURE”.  
In par.0009, “in FIG.1” should be amended to read “in the FIGURE”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (CN 206451769, with attached machine translation) in view of Komatsu (JP 2000-149885, with attached machine translation).
With regard to claim 1, Jin et al. teach a secondary battery comprising a first electrode (10), a second electrode (20), hole-conducting layers (40), and ion-conducting layers (30)(fig. 1 and page 3 of the attached translation).
The first electrode (10) comprises a p-type semiconductor and the second electrode (20) comprises a n-type semiconductor (fifth paragraph on page 3 and second full paragraph on page 4 of the translation).
Jin et al. teach that the ion-conducting layer (30) may be a solid electrolyte (last paragraph on page 6 of the attached translation), but fail to teach that the solid electrolyte comprises the claimed components.
Komatsu teaches a battery (par.0001).
Komatsu teaches that a mixture of organic solid materials and inorganic materials is used as electrolyte in order to obtain a good balance of conductivity, heat resistance, and reliability at high temperatures. The examples of inorganic materials include lithium lanthanum perovskite and the examples of organic materials include polyethylene oxide (par.0007).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a mixture of lithium lanthanum perovskite and polyethylene oxide as the solid electrolyte of Jin et al., in order to obtain a solid electrolyte with good balance of conductivity, heat resistance, and reliability at high temperatures.
Therefore, the secondary battery of Jin modified by Komatsu is equivalent to the secondary battery in claim 1 of the instant application.
With regard to claim 2, Komatsu teaches that the solid electrolyte may comprise an organic solid material, such a polyethylene oxide, in an amount of 10-15% (par.0007). This range overlaps the claimed range.
With regard to claim 4, Jin et al. teach that the first electrode (10) comprises a composite oxide of formula LixNiyMzO, wherein M is used as p-type semiconductor element and it may be antimony (fourth full paragraph on page 4 of the attached translation).
With regard to claim 5, Jin et al. teach that the second electrode (20) may comprise silicon or graphene (third paragraph on page 6 of the attached translation).

Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Seike (JP 2019-050120, with attached machine translation) in view of Komatsu (JP 2000-149885, with attached machine translation).
With regard to claim 1, Seike teaches a secondary battery comprising a positive electrode including at least a p-type semiconductor, a negative electrode including at least a n-type semiconductor, and a separator impregnated with electrolyte between the positive electrode and the negative electrode. The electrolyte may be a solid electrolyte (abstract, par.0075).
This shows clearly that the solid electrolyte is provided between the positive electrode and the negative electrode.
Seike et al. fail to teach that the solid electrolyte has the claimed components.
Komatsu teaches a battery (par.0001).
Komatsu teaches that a mixture of organic solid materials and inorganic materials is used as electrolyte in order to obtain a good balance of conductivity, heat resistance, and reliability at high temperatures. The examples of inorganic materials include lithium lanthanum perovskite and the examples of organic materials include polyethylene oxide (par.0007).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a mixture of lithium lanthanum perovskite and polyethylene oxide as the solid electrolyte of Seike, in order to obtain a solid electrolyte with good balance of conductivity, heat resistance, and reliability at high temperatures.
Therefore, the secondary battery of Seike modified by Komatsu is equivalent to the secondary battery in claim 1 of the instant application.
With regard to claim 2, Komatsu teaches that the solid electrolyte comprises an organic solid material, such a polyethylene oxide, in an amount of 10-15% (par.0007). This range overlaps the claimed range.
With regard to claim 5, Seike teaches that the negative electrode comprises phosphorus or arsenic-doped silicon (par.0058).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Jin et al. (CN 206451769) and Seike (JP 2019-050120) fail to teach the secondary battery in claim 3.
There are no prior art teachings that would motivate one of ordinary skill to modify Jin et al. or Seike and obtain the secondary battery in claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kimura et al. (JP 2542221 B2 with attached translation) teach a battery comprising a positive electrode, a negative electrode, and a solid electrolyte (second full paragraph on page 4 of the translation). A p-type semiconductor may be used for the positive electrode, and a n-type semiconductor may be used for the negative electrode (fifth paragraph on page 4 of the translation).
Nakajima et al. (WO 2019/027016, with the English equivalent US 2020/0006753) teach the secondary battery (100) comprising the electrode (10), the electrode (20), ion transporter (30), and hole transporter (40):

    PNG
    media_image1.png
    245
    525
    media_image1.png
    Greyscale
(fig.1, par.0033).
The electrode (10) may comprise a p-type complex oxide containing lithium nickel oxide doped with metal oxide, such as antimony (par.0045). The electrode (20) is a n-type semiconductor (par.0060), and the ion transporter (30) may be in solid form (par.0066).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722